DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/09/2021 has been entered.



Terminal disclaimer
The terminal disclaimer filed on 08/20/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of (please see the list of patents as listed in TD filed 08/20/2021) has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Reasons for allowance
The following is an examiner’s statement of reasons for allowance: Independent claims 2 and 12 present limitation as a whole that are allowable over the prior art, recites the uniquely distinct features for "determining a relative importance of each portion of the environment based on the portions of the environment corresponding to the head positions of the plurality of viewers; obtaining a second encoded video frame encoded at a second resolution allocation based on a second video frame captured in the environment, the second resolution allocation differing from the first resolution allocation based on the determined relative importance of each portion of the environment; and transmitting the second encoded video frame to at least one of the plurality of head-mounted displays” as well as all in combination with all limitations in the independent claims and the enabling portions of the specification.  The closest prior art of Leech et al. US 2015/0264299 teaches  a methods and systems are described for determining an image resource allocation for displaying content within a display area. An image or data capture device associated with a display device may capture an image of a space associated with the user or capture data related to other objects in the space. The viewing distance between the user and the display area (e.g., the display device) may be monitored and processed to determine and/or adjust the image resource allocation for content displayed within the display area...--Abstract, either singularly or in combination, fail to anticipate or render the above underlined limitation obvious. 

The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Claims 2-20 and 21 are allowed.


Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL T TEKLE/Examiner, Art Unit 2481